Citation Nr: 0921330	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an earlier effective date than December 13, 
2004 for the grant of service connection for a left knee 
total arthroplasty (left knee disability).  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1964 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied 
entitlement to an effective date earlier than December 13, 
2004 for the establishment of service connection for a left 
knee disability currently diagnosed as status post total 
arthroplasty.  

In July 2008, the Veteran testified before the undersigned at 
a video conferencing hearing.  A transcript of that hearing 
has been associated with the file.  

In a July 2005 statement, the Veteran wrote he felt "... the 
VA made an error in my original claim by denying it."  The 
Veteran made further statements in his September 2005 notice 
of disagreement that make clear he feels that VA did not 
properly assist him in an earlier application for benefits.  
It is unclear whether the Veteran wanted to file a motion for 
clear and unmistakable error (CUE), however, if the error 
alleged is not the type of error that, if true, would be CUE 
on its face, if the claimant is only asserting disagreement 
with how the RO evaluated the facts before it, or if the 
claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).  Further, the VA's failure in the 
duty to assist cannot constitute CUE.  See Cook v. Principi, 
318 F.3d 1334, 1346 (Fed. Cir. 2003).  The Board does not 
find sufficient specificity or any legal merit to a claim of 
CUE in the Veteran's pleadings that would warrant 
adjudication of a CUE claim at this juncture.  


FINDINGS OF FACT

1. In a decision dated July 1971, the RO denied the Veteran's 
service connection claim for a left knee disability; the 
Veteran did not file a notice of disagreement within one year 
of being notified.  

2. An application to reopen a claim of service connection for 
a left knee disability was received on December 13, 2004.  
There was no pending claim to reopen service connection for a 
left knee disability after July 1971 and before December 13, 
2004.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
December 13, 2004, for the grant of service connection for a 
left knee disability, are not met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist 

In letters dated in June 2005 and May 2006, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the RO notified the Veteran of: information and evidence 
necessary to substantiate the claim for an earlier effective 
date; information and evidence that VA would seek to provide; 
and information and evidence that the Veteran was expected to 
provide.  The Veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The duties to notify and assist 
have been met.  

II. Legal Criteria 

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008) (emphasis 
added).  More specifically, the effective date of an award of 
disability compensation for direct service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2008).  

If a veteran files an application for service connection with 
VA and the claim is disallowed, he or she has the right to 
appeal that disallowance to the Board.  See 38  U.S.C.A. 
§§ 7104, 7105 (West 2002).  If he or she does not initiate an 
appeal within one year, or if he or she initiates a timely 
appeal and the appeal is denied, the disallowance becomes 
final.  See 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2008).  
With exceptions not here applicable, any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 C.F.R. § 3.400(q), (r) (2008).  

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 
38 C.F.R. § 3.151(a) (2008).  However, any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris (i.e., independent) may be considered an informal 
claim.  38 C.F.R. § 3.155 (2008).  Such informal claim must 
identify the benefit sought.  Id.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  Id.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  Id.  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims, formal and 
informal, for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  If VA fails to forward an application 
form to the claimant after receipt of an informal claim, then 
the date of the informal claim must be accepted as the date 
of claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.  


III. Analysis

The Veteran contends in a November 2005 statement that he is 
entitled to an earlier effective date because his 
"service-connected injury started March 28, 1977, not 
December 13, 2004."  

Review of the record shows the Veteran applied for service 
connection for a left knee disability in February 1971.  In 
July 1971, the RO denied the Veteran's claim and notified the 
Veteran of the decision.  The Veteran did not file a notice 
of disagreement and the decision became final.  38 U.S.C.A. 
§ 4005(c) (1970); 38 C.F.R. § 3.104, 19.118, 19.153 (1971) 
(currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  

The Veteran filed a claim to reopen his service connection 
claim for a left knee disability and it was received on 
December 13, 2004.  In April 2005, the RO reopened the 
Veteran's claim and granted service connection for a left 
knee disability with an evaluation of 30 percent effective 
December 13, 2004.  The Veteran appealed the effective date 
assigned by the April 2005 rating decision, arguing that the 
effective date should be prior to December 13, 2004.  

VA rating decisions that are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 
3.105(a) (2008).  As mentioned above, the Veteran has not 
filed an adequate motion for a CUE claim.  In order to 
establish entitlement to an earlier effective date, the 
evidence must show that there is a pending claim to reopen 
service connection for a left knee disability after the final 
July 1971 RO decision but prior to December 13, 2004.  

In the present case, it is undisputed that the veteran filed 
his formal claim to re-open on December 13, 2004.  Turning to 
the question of whether in this case the veteran submitted an 
informal claim for service connection for a left knee 
disability prior to that date, the Board is of the opinion 
that he did not, under either § 3.155 or § 3.157:  An 
informal claim was not submitted under § 3.155 because no 
communication was ever filed between July 1971 and December 
13, 2004, indicating the veteran's intent to apply for 
service connection for a left knee disability.  An informal 
claim must identify the benefit sought.  See Brannon v. West, 
12 Vet. App. 32, 34 (1998) (noting that VA "is not required 
to anticipate a claim for a particular benefit where no 
intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).  

An informal claim was not submitted under § 3.157 because, 
since the veteran had not been granted service connection for 
a left knee disability prior to December 13, 2004, "the mere 
receipt of medical records [prior to that date] cannot be 
construed as an informal claim [under § 3.157]." See Lalonde 
v. West, 12 Vet. App. 377, 382 (1999).  In any event, 
clinical records of treatment for left knee disability were 
not submitted during this period.

The effective date in this case has to be assigned based on 
the provisions of § 3.400(r), which means that the effective 
date will be either the date when the reopened claim was 
received (December 13, 2004) or when entitlement arose, 
whichever is later.  Here the RO assigned the date of claim 
received as the effective date for service-connected left 
knee disability.  The Veteran asserts in his November 2005 
statement that the effective date should be March 28, 1977 or 
when he had his first knee surgery.  It is clear that because 
of the language of 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400(q) and (r) ("whichever is later") that the proper 
effective date is his date of claim because his claim came 
later in time.  In view of this finding, the Board concludes 
that there is no legal entitlement to an effective date 
earlier than December 13, 2004 for a grant of service 
connection for a left knee disability.  

The Board finds that a clear preponderance of the evidence is 
against the Veteran's claim.  The benefit-of-doubt rule does 
not apply when the Board finds that a preponderance of the 
evidence is against the claim and the claim is denied.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to an earlier effective date than December 13, 
2004 for the grant of service connection for a left knee 
total arthroplasty (left knee disability) is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


